 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 WAYNE CHIN,
                                    Plaintiff,
 v.
                                                              ORDER DENYING REQUEST
 CO. P.T. SQUIRE, et al.,                                     FOR PRO BONO COUNSEL

                                    Defendants.               20-CV-03711 (PMH)
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff has filed an Application for the Court to Request Counsel (Doc. 42). For the

following reasons, Plaintiff’s application is denied.

                                           LEGAL STANDARD

        The in forma pauperis statute provides that the courts “may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases, in civil

cases, there is no requirement that courts supply indigent litigants with counsel. Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion” when deciding

whether to grant an indigent litigant’s request for representation. Id. Even if a court does believe

that a litigant should have a lawyer, under the in forma pauperis statute, a court has no authority

to “appoint” counsel, but instead, may only “request” that an attorney volunteer to represent a

litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301–310 (1989).

Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore grant

applications for counsel sparingly, and with reference to public benefit, in order to preserve the

“precious commodity” of volunteer-lawyer time for those litigants whose causes are truly

deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

        In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant a litigant’s request for counsel. 802 F.2d at 61-62. Of course, the litigant must
first demonstrate that he or she is indigent, see Terminate Control Corp. v. Horowitz, 28 F.3d 1335,

1341 (2d Cir. 1994), for example, by successfully applying for leave to proceed in forma pauperis.

The court must then consider whether the litigant’s claim “seems likely to be of substance” – “a

requirement that must be taken seriously.” Id. at 60–61. If these threshold requirements are met,

the court must next consider such factors as:

               the indigent’s ability to investigate the crucial facts, whether
               conflicting evidence implicating the need for cross-examination will
               be the major proof presented to the fact finder, the indigent’s ability
               to present the case, the complexity of the legal issues[,] and any
               special reason in that case why appointment of counsel would be
               more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply bright-

line rules nor automatically deny the request for counsel until the application has survived a

dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each

application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted. (See

Doc. 4). When Plaintiff filed his Application for the Court to Request Counsel, Plaintiff affirmed

that his financial status had not changed. (See Doc. 42). Plaintiff therefore qualifies as indigent.

       In the complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983, alleging excessive force,

deliberate indifference to his serious medical needs, and retaliation for having grieved an assault

that occurred on May 9, 2017 while he was confined at Green Haven Correctional Facility. (Doc.

2). Plaintiff contends that the Court should request pro bono counsel because he lacks legal

knowledge, has an eleventh grade education, “and in an advance age of sixty-five.” (Doc. 42 at 5).




                                                  2
He further contends that some of the medications that he takes will impact his ability to

meet discovery deadlines in this case. (Id.).

       At this early stage in the proceedings, there is no indication that Plaintiff’s position

seems likely to be of substance or that there are particularly complex issues requiring the

appointment of pro bono counsel. Hodge, 802 F.2d 61-62. The Court is also unable to determine

that Plaintiff is unable to handle this case without assistance, although this conclusion may

change as the action continues. Moreover, Plaintiff’s application indicates that he has made

efforts to retain counsel, and that one of the attorneys contacted is presently reviewing the

complaint and has not yet decided whether to accept this case. (Doc. 42 at 3). Therefore,

because the Court does not find any circumstances which warrant the appointment of pro

bono counsel at this time, Plaintiff’s application must be denied without prejudice to renew it

at a later stage in the proceedings.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for pro bono counsel is denied without

prejudice to a renewed application later in the case.

       The Clerk of Court is requested to mail a copy of this Order to Plaintiff.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO-ORDERED:

Dated: White Plains, New York                   ____________________________
       May 24, 2021                             Philip M. Halpern
                                                United States District Judge




                                                  3
